188 F.2d 530
ANDERSONv.BOYD.
No. 12718.
United States Court of Appeals Ninth Circuit.
April 12, 1951.
Rehearing Denied May 28, 1951.

Edwards E. Merges, Seattle, Wash., for appellant.
J. Charles Dennis, U. S. Atty., John E. Belcher, Asst. U. S. Atty., Seattle, Wash., for appellee.
Before HEALY and ORR, Circuit Judges, and LEMMON, District Judge.
PER CURIAM.


1
Appellant, an alien, was ordered deported. He claims that there was no evidence before the Board of Special Inquiry to support the finding of his membership in a subversive organization as defined in the statute.1 However, appellant had illegally entered the United States and, as held by the Board of Immigration Appeals upon undisputed evidence, was subject to deportation.2


2
His claim that the provisions of the Administrative Procedure Act3 were not followed is without merit. This deportation proceeding was initiated long prior to the effective date of that Act4 and the final administrative order on review was made prior to the administrative regulations adapted following the decision in Wong Yang Sung v. McGrath, 339 U.S. 33, 70 S. Ct. 445, 94 L. Ed. 616.


3
Affirmed.



Notes:


1
 Title 8, Section 137, U.S.C.A


2
 Title 8, Section 155, U.S.C.A


3
 Title 5, Section 1001, et seq., U.S.C.A


4
 The concluding clause in the last sentence of Sec. 1011, Title 5 U.S.C.A., reads "and no procedural requirement shall be mandatory as to any agency proceeding initiated prior to the effective date of such requirement"